72 Ill. App.2d 418 (1966)
219 N.E.2d 682
Arthur Reese and Emily Reese, His Wife, Plaintiffs-Appellees,
v.
Village of Mount Prospect, a Body Politic and Corporate, Defendant-Appellant.
Gen. No. 51,028.
Illinois Appellate Court  First District, Second Division.
June 28, 1966.
Ross, Hardies, O'Keefe, Babcock, McDugald & Parsons, of Chicago (Jack M. Siegel and R. Marlin Smith, of counsel), for appellant.
Harry G. Fins, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
The judgment is reversed and the cause remanded with directions to enter judgment for the defendant and against the plaintiffs.
Not to be published in full.